 NAUM BROS., INC.311Naum Bros., Inc. and Retail and Department StoreEmployees, Amalgamated Clothing and TextileWorkers Union, AFL-CIO. Cases 7-CA-14007, 7-CA-14078, and 7-RC 14237January 26. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn September 14, 1978, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthis proceeding. Thereafter, the Respondent and theCharging Party filed exceptions and supportingbriefs, and the Charging Party also filed an answer-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision' in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt her recommended Order, as herein modified.As more fully set forth in the attached Decision,the Administrative Law Judge found that the Re-spondent committed several violations of Section8(a)(1) by posting unlawful no-solicitation rules, in-terrogating employees, soliciting grievances andpromising to correct them, granting increased wagesand benefits, threatening to close its store, and creat-ing an impression of surveillance. The Administra-tive Law Judge also found a violation of Section8(a)(3) in the discharge of a union adherent. TheUnion has excepted, inter alia, to the AdministrativeLaw Judge's failure to find an additional violation ofSection 8(a)(1) when the Respondent interrogatedemployee Olson concerning her union sympathies.We find merit in this exception. Olson's uncontra-dicted testimony establishes that on two occasionsStore Manager Zipf, in the privacy of his office,asked if she was for the Union. These interrogationstook place when Olson was applying for a leave ofabsence, and Zipf gave no assurances against repri-On i. 23, sec. 11, of the Decision, Charles Mazola is incorrectly identi-fied as sales manager for the Pennsylvania area. It should be the Michiganarea. Likewise .5I sec. C. should read "Martin" rather than "Marvin."2 The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc. 91240 NLRB No. 50sals or explanation for his questions. This interroga-tion was clearly coercive and a violation of Section8(a)(1) and we so find. Huttig Sash & Door Company,239 NLRB No. 79 (1978).The Respondent excepts, inter alia, to the Admin-istrative Law Judge's finding of a violation of Section8(a)(5) based on unilateral changes in conditions ofemployment on the grounds that it was not alleged inthe complaint and that the Union never made a de-mand for bargaining. When the Union filed a peti-tion for an election on March 30, 1977,3it had validauthorization cards from a majority of the employeesin the unit. However, at no time did it demand bar-gaining or recognition. As we stated in ProductionPlating Company, 233 NLRB 116 (1977):The Board has long held that the mere filing of arepresentation petition does not constitute a re-quest for recognition or bargaining such as tomake an employer's failure to bargain, withoutmore, a violation of Section 8(a)(5). As theUnion made no demand as such on Respondentfor recognition and/or bargaining, we find thatthe evidence fails to establish that Respondentviolated Section 8(a)(5) of the Act. However, theabsence of a specific 8(a)(5) violation does notaffect the propriety of the bargaining Orderherein required to remedy Respondent's exten-sive unfair labor practices that have made un-likely the holding of a fair election.Accordingly, we do not find a violation of Section8(a)(5). We do find, in agreement with the Adminis-trative Law Judge, that a bargaining order is neces-sary to remedy the Respondent's extensive unfair la-bor practices. However, in doing so, we do not adoptthe Administrative Law Judge's recommendationthat the duty to bargain should extend for a period ofat least a year after compliance with our Decisionand Order.4The Respondent has also excepted to the date ofthe bargaining obligation. The Administrative LawJudge used March 30, the date of the petition, as anapproximation of the date the Respondent com-menced its unfair labor practices by posting unlawfulno-solicitation rules on the doors to its store. How-ever, Glennis Farmer, union organizer and nationalrepresentative, testified that the no-solicitation ruleshad not been posted April 5 but were present onApril 14. We therefore find that, at the latest, theRespondent commenced its unfair labor practicesNLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing her findings.' All dates herein are 1977.4Glomac Plastics. Inc.. 234 NLRB 1309 (1978). relied upon by the Admin-istrative Law Judge. is inapposite. In that case, the union had been certifiedas the employees' bargaining representative and the respondent did notbargain with it in good faith, factors which are absent here.NAUM BROS., INC~~~~~~~.31 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 14, and accordingly we find the bargainingobligation arose on that date.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent,Naum Bros., Inc., Drayton Plains, Michigan, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:I. Delete paragraph (g) and reletter the followingparagraphs accordingly.2. Insert the following as paragraph 2(a):"(a) Offer Dean A. Martin immediate and fullreinstatement to his former job or, if that job no lon-ger exists, to a substantially equivalent position,without prejudice to his seniority or any other rightsor privileges he previously enjoyed, and make himwhole for any loss of earnings in the manner set forthin the section herein entitled 'The Remedy';"3. Insert the following as paragraph 2(c):"(c) Upon request, recognize and bargain with theUnion as the exclusive representative of all the em-ployees in the below described bargaining unit,found appropriate under Section 9(b) of the Act, andif an understanding is reached, upon request embodysuch understanding in a signed agreement:All full-time and regular part-time selling andnon-selling employees employed by NaumBros., Inc., at its 5000 Dixie Highway, DraytonPlains, Michigan, store; but excluding all officeclerical employees, professional employees,guards and supervisors as defined in the Act."4. Substitute the attached notice for that of theAdministrative Law Judge.Chairman Fanning, because there was no demand by the Union. wouldmake the bargaining order prospective. See Production Plating Company.supra at In. 5, and cases cited therein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the chanceto give evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act and has ordered us to post this notice.We intend to abide by the following:WE WILL NOT question employees concerningtheir union activities or sympathies.WE WILL NOT tell employees that choosing tobe represented by the Retail and DepartmentStore Employees, Amalgamated Clothing andTextile Workers Union, AFL-CIO, will be a fu-tile act and will or might result in closure of ourstore in Drayton Plains, Michigan.WE WILL NOT take any action or make anystatements that give the impression that theunion activities of our employees are under oursurveillance.WE WILL NOT solicit employees to voice theirgrievances and complaints with the promise, ex-press or implied, that such complaints or griev-ances will be remedied if the employees choosenot to be represented by the above-namedUnion.WE WILL NOT issue or maintain any rule whichprevents employees from soliciting on behalf ofa labor organization in nonselling areas of ourpremises during the employees' nonworkingtime or which imposes any greater restriction onemployees' solicitation on behalf of a labor or-ganization than is imposed on solicitation forany other purpose.WE WILL NOT promise or grant to our employ-ees improved employee benefits and/or wage in-creases without first advising the above-namedUnion and, upon request, bargaining with saidUnion.WE WILL NOT discriminatorily discharge, layoff, or otherwise discipline employees in order todiscourage membership in the above-namedUnion or any other labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them in Section 7 ofthe Act.WE WILL, upon request, recognize and bargainwith the above-named Union as the exclusiverepresentative of the employees in the below-de-scribed bargaining unit with respect to rates ofpay, hours, and conditions of employment; and,if an understanding is reached, WE WILL embodysuch understanding in a signed written agree-ment:All full-time and regular part-time selling andnon-selling employees employed by NaumBros., Inc., at its 5000 Dixie Highway, DraytonPlains, Michigan, store; but excluding all of-fice clerical employees, professional employ- NAUM BROS., INC.313ees, guards and supervisors as defined in theAct.WE W.I. offer Dean A. Martin immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent po-sition, without prejudice to his seniority or anyother rights or privileges he previously enjoyed,and make him whole, with interest, for any lossof earnings suffered by him as a result of ourhaving discharged him on April 23, 1977.NAUM BROS. INC.DECISIONJOSEPHINE H. KLEIN. Administrative Law Judge: OnMarch 30, 1977,1 Retail and Department Store Employees,Amalgamated Clothing and Textile Workers Union, AFL-CIO (the Union), filed a petition for certification as theexclusive bargaining representative of the employees at theDrayton Plains facility of Naum Bros., Inc. (Respondent).On April 25, the Regional Director of the Board approveda Stipulation for Certification Upon Consent Election andscheduled a hearing on May 19. On May 2, the Union fileda charge alleging that on April 25 Respondent had discrim-inatorily discharged employee Dean A. Martin, in contra-vention of Section 8(a)(3) of the Act.2Despite the pendency of the charge, the election washeld on May 19. Having lost the election,3the Union onMay 26 filed objections to the conduct of the election anda second unfair labor practice charge, alleging various actsof coercion and/or interference with employees' protectedrights in violation of Section 8(a)( ) of the Act.On June 30, the Regional Director issued a Report onObjections to the elections and a complaint. In his reporthe referred for hearing five of the Union's six objectionsand overruled one objection, which alleged that Respon-dent had promulgated and maintained an unlawful no-so-licitation rule. On exceptions, the Board reversed the latteraction of the Regional Director and ordered that the pro-priety of the alleged unlawful no-solicitation rule be sent tohearing. Thereupon the complaint was amended to add acorresponding allegation.The complaint also alleges that the Union represents amajority of the employees in an agreed bargaining unit,that Respondent violated Section 8(a)(5) of the Act by re-fusing to bargain with the Union, and that Respondent'sunfair labor practices dissipated the Union's majority andrendered a fair election impossible, so that a bargainingorder should be issued in accordance with N. L.R.B. v. Gis-sel Packing Co., Inc., 395 U.S. 575 (1969), and Trading Portr,Inc., 219 NLRB 298 (1975).Unless otherwise specified, all dates referred to herein are in 1977.2 National Labor Relations Act, as amended. 29 U.S.C.. § 151. et seq.The vote was 9 for the Union. 22 against the Union, and 7 challengedballots. Because the challenged ballots were not sufficient to affect the re-sults of the election, they have not been and need not be resolvedPursuant to due notice, a consolidated hearing was heldbefore me in Detroit, Michigan. on January 30 and 31 andFebruary , 1978. All parties were represented by counseland were afforded full opportunity to present oral andwritten evidence and to examine and cross-examine wit-nesses. The parties waived oral argument. Competent andhelpful post-trial briefs have been filed by the ChargingParty and the Respondent. The General Counsel filed nobrief.Upon the entire record, together with careful observa-tion of the witnesses and consideration of the briefs, Imake the following:FINDIN;S ()I FA(iI PREL.IMINARN FINDINGSA. Respondent, a New York corporation with its princi-pal office and place of business in Rochester, New York, isengaged in the retail sale and distribution of consumergoods and related products in stores located in the Statesof New York and Michigan, including one in DraytonPlains, Michigan, the facility involved herein. During theyear ending December 31, 1976. a representative period,Respondent received gross revenue in excess of $500,000from its retail sales. During the same year, Respondent, inthe course and conduct of its business operations, pur-chased and caused to be transported and delivered furni-ture, household electrical appliances, and other goods andmaterials valued in excess of $50,000, which were trans-ported and delivered to its stores in Michigan directly frompoints outside Michigan. Respondent is now, and has beenat all times material herein, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.B. The Union is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.I1 THE ALIEGED NFAIR LABOR PRA(C-ICESA. Section 8(a)(l)The Drayton Plains store was formerly owned by Feder-al Department stores (Federal). At that time the employeeswere represented by the Union. However, the store appar-ently fell upon hard times 4 and was then acquired by E. L.4 The testimony refers to "bankruptcy," and Respondent's brief statesthat "Federal's had ceased operation of the store because of bankruptcy."However, the evidence does not disclose whether the "bankruptcy" was thatof Federal as a chain or was specifically directed toward and based uponthe operations of the Draytion Plains facItslNAUM BROS.. INC. 313 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDRice Company.5Around October 1976, Respondent ac-quired the Drayton Plains store from Rice. William Zipf,who had been store manager in Federal's and Rice's re-gimes, continued in that position under Respondentthrough the period involved in this proceeding. At thetime here involved, John Tabb was operations manager orassistant store manager. Charles Mazola was Respondent'sappliance sales manager for the Pennsylvania area. Josephloele was director of employee relations. All the personsnamed above were admitted to be supervisors. Of them,only Mazola testified at the hearing.7I. No-solicitation ruleEarly in 1977, the Union began its campaign to organizeRespondent's employees in the Drayton Plains store, withGlennis Farmer, national representative of the Union, asthe primary organizer. In the early part of the campaign hevisited the store frequently, where he talked to employees.He apparently also distributed material, including unionauthorization cards, just outside the store.Shortly after the Union demanded recognition and fileda representation petition, a sign was posted on each of twodoors to the store used by customers and employees. Thesigns read simply: "No soliciting" or "No solicitation."Farmer testified that on one occasion when he was in thestore loele, in the presence of an employee, informedFarmer that there was to be "no soliciting in the store." Onanother occasion Tabb also informed Farmer, in the pres-ence of an employee, that there was to be no soliciting inthe store. It: pears, however, that at no time did any man-agement representative order Farmer off the premises.The evidence further establishes that previously therehad been no restriction on solicitation and that employeeshad freely solicited anywhere in the store. For example,employee Joy Montgomery solicited orders for Avon cos-metics, and collections were conducted for gifts to employ-ees for items such as flowers for weddings or funerals andgifts to employees who were ill or leaving,8etc. There is noevidence that any restrictions were actually imposed onemployee solicitation either before or after the signs wereposted on the doors.Respondent argues that there is no evidence that Re-spondent posted the notices. Absent any explanatory testi-mony, it is reasonable to assume that nobody other thanIhe date of the transfer from Federal to Rice does not appear.Hie had left Respondents employ before the present hearing. lie did niottestify.Although the record does not so disclose, the Union's brief states thatloele was present throughout the hearing.Store Manager Zipf was the beneficiary of such action when he leftRespondent's employ.Respondent's agents would post such signs. In any event,although it was obviously within Respondent's power toremove the signs, they remained posted until after the elec-tion on May 19.There is no doubt that a blanket prohibition of solicita-tion by employees at any time on the employer's premisesis at least presumptively invalid. Essex International. Inc.,211 NLRB 749 (1974). Adoption of a no-solicitation rulefor the first time during a union campaign evidences animproper attempt by the employer to interfere with his em-ployees' rights to organize. Mangurian's, Inc., 227 NLRB113 (1976), enfd. 566 F.2d 463, 465 (5th Cir. 1978).Respondent apparently contends that the no-solicitationsigns posted on the doors of the store were directed only tocustomers and other nonemployees and that thus the pro-hibition was valid. However, no such limitation appearedon the signs or was orally communicated to the employees.Cf. C & E Stores, Inc., 221 NLRB 1321, 1324-25 (1976);Medley Distilling Co., Inc., 187 NLRB 84, 87 (1970), enfd.453 F.2d 374 (6th Cir. 1971); WIPO, Inc., 199 NLRB 649(1972); Hyland Machine Comparn. 210 NLRB 1063, 1072(1974).Whatever may have been Respondent's intention, thefact is that the broad prohibition was posted on the doorprimarily used by employees. As previously shown, theblanket prohibition was repeated orally by Tabb and loelein the presence of employees. Although tbese supervisorswere speaking to an outside union organizer on the occa-sions referred to, nothing was said to indicate that the pro-hibition was limited to solicitation by outsiders.The most that can be said for Respondent's contention isthat the signs were ambiguous. The unremedied effects ofsuch ambiguity must be borne by Respondent. McBride'sof Naylor Road 229 NLRB 795 (1977). The vice in the no-solicitation rule is not cured by the absence of proof that itwas ever enforced. The Dezurik Division, General SignalCorporation, 234 NLRB 914, 918 (1978). Respondent madeno attempt to present evidence of business needs to over-come the presumptive invalidity of its announced total banon solicitation. Cf. Albert's, Inc., 213 NLRB 686 (1974),enfd., order withheld sub nom. Retail & Department StoreEmployvees, Amalgamated Clothing Workers v. N.L.R.B., 93LRRM 2450, 79 LC ¶ 11,675 (D.C. Cir. 1976).On all the evidence, I find and conclude that Respon-dent violated Section 8(a)(1) of the Act by promulgatingand maintaining an ambiguous and overly broad no-solici-tation rule during the period preceding the Board-conduct-ed election.2. Solicitation of grievances, promises of correction, andgrant of benefitsShortly after Respondent took over the Drayton Plainsstore, around July 1976, an employee meeting was held atwhich management representatives were introduced andthe employees were informed of the benefits provided byRespondent. At about the same time, all employees weregranted wage increases of from 10 to 20 cents per hour. Nofurther employee meetings were held until after the NAUM BROS., INC.315Union's representation petition was filed. Then loele con-ducted meetings of all employees on April 15 and May I.At the April meeting, loele spoke of the benefits granted byRespondent and expressed his "disappointment" in theemployees. Since he did not specify the nature or cause ofhis "disappointment," in the context of the meeting, it isclear that his "disappointment" arose from the union cam-paign.loele invited questions and comments by the employees.Employee Margaret Bentley credibly testified that she thenstated that the employees were even more disappointed inRespondent, because it had not granted wage increases, asthe employees had expected. When the employees indi-cated that their chief complaint concerned the wage sched-ule at the store, loele stated that "things could probably bemade better." According to employee Susan Adkins, loelesaid that Respondent's main office in New York was work-ing on "better benefits, pay raises, more days off, that typeof thing" but that loele could not then provide any details"because it had not been worked out yet, but it was prom-ises of better things in the future." loele expressed surpriseat the amount of employee dissatisfaction and said that if"he had known [the employees] were all so dissatisfied with[their] wages he would have worked on that right away atfirst."loele also invited employees to discuss their problemsand complaints individually with the store management orwith loele, by long-distance telephone if necessary.Pursuant to loele's invitation, employees Margaret Bent-ley and Penny Dougherty 9 met with loele. When they indi-cated that, generally speaking, the employees' main com-plaint concerned wages, loele offered to see what he coulddo about the matter.At the second employee meeting, held shortly before theelection, Respondent distributed a special edition of"Naum's Naum News," normally a much smaller mimeo-graphed typewritten house organ distributed with pay-checks. The special edition, dated May 9 and distributed tothe Drayton Plains employees at loele's second groupmeeting, was very large and professionally printed in aneye-catching format. It was devoted virtually exclusively towage increases and increased benefits then being put intoeffect. The headlines, format, and typography of this spe-cial edition were such that nobody could miss the messagethat Naum's was granting very substantial increases inwages and benefits. Among the benefits announced weremore holidays, increased vacations,jury duty pay, Respon-dent's assuming a larger portion of Blue Cross/Blue Shieldpremiums, and increases for employees receiving $2.55 perhour or less.Respondent's promises were exceeded by its conduct justbefore the election. As of May 9, a "general increase" wasgranted to some 39 employees at the Drayton Plains store.These increases were not limited to low-paid employees butincluded virtually all members of the bargaining unit. Theyranged from 10 to 70 cents per hour and were in additionto merit and periodic raises otherwise given. It also appears' As elsewhere noted. the parties disaglee a.i to hether Do)ughert w*, I,supervisor 11 is unnccssar forr the purpo,es if this case to resolve thatdisputethat the general raise was first reflected in the paychecksdistributed about an hour or so before the balloting com-menced in the Board-conducted election. The increasesgenerally exceeded the amounts promised in the "NaumNews" of May 9. There is no probative evidence that theraises followed any previously established pattern or prac-tice.In its brief Respondent openly concedes that on May 9 itadopted a plan which increased employee benefits "andled to an across-the-board wage increase." Then it asserts:"It is obvious that the company wanted to reap the maxi-mum of publicity and good will from the good news andwas not shy in calling attention to it." The "maximum"good will would be reflected in defeat of the Union, whichwas ardently desired by Respondent.In its brief, Respondent argues that "lilt is well settledthat implementation of a company-wide benefit packagedoes not violate the Act. Nalco Chemical Compan, 163NLRB 68 (1967). Furthermore, in the case of Phillips-VanHeusen Corp., 165 NLRB I (1967), the Employer did notviolate the Act by granting wage increases and other bene-fits since the benefits applied to nine (9) other plants andthe decision to grant the increases and other benefits wasmade at company headquarters in another state." The cit-ed decisions do not establish any per se rule but stand ontheir own particular facts.In Nalco consideration of the improvement in vacationbenefits involved had begun a month before the Union'sdemand for recognition and would not have affected anybargaining-unit employees for the ensuing 2 years. Becauseof this fact, the Trial Examiner found that its effect wouldbe "minimal." 163 NLRB at 70. He credited the testimonyof the Respondent's vice president to the effect that theimproved vacation program had been adopted "to bringRespondent into a better competitive position vis-a-vis"other companies with which it competed for employmentof recent college graduates. In the present case Respondentoffered no satisfactory business explanation of the an-nouncement and effectuation of the substantial increasesin wages and benefits. Nor was there any evidence thatRespondent had considered any such action before theUnion demanded recognition. Indeed. loele was crediblyquoted as having said that if he had known of the employ-ees' dissatisfaction with wages steps would have been takenearlier. The employee dissatisfaction was revealed onlythrough the union campaign.In Phillips-Van Heusen the granting of wage increasesand improved benefits was but one of some 30 alleged vio-lations of Section 8(a)( ), and the finding in that connec-tion was of little practical effect. In finding that "[u]nder allthe circumstances" the granting of such benefits "was un-related to union activity," the Trial Examiner did note thatthe benefits had been determined at the home office andcovered several plants in which there was no union activity.165 NLRB at 11. However, he was at pains to note that"the findings that in certain respects the Company has notviolated Section 8(a)/ 1) establish only a failure of proof onthis record, so that if in the future the Company should (forexample) grant a wage increase to discourage unionism, theconduct would violate the order against interference, re-straint, and coercion." In the present case, however. it isNAUM BROS., INC. 315 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDclear on the record that Respondent was concerned notonly about unionization of the Drayton Plains store butalso about its effect on its other stores. Employee Adkinscredibly quoted loele as having said at one of the employeemeetings "that he would not allow a union to come into[the] Drayton Plains store; that if it was in one store itwould have to be in all the rest of the stores."Accordingly, it is found that at the employee meetings ofApril 15 and May II loele unlawfully solicited employeegrievances while at least impliedly promising to have themremedied. This conduct violated Section 8(a)(l) of the Act.Reliance Electric Company, Madison Plant MechanicalDrives Division, 191 NLRB 44, 46 (1971), enfd. 457 F.2d503 (6th Cir. 1972); Freedom Dodge, Inc., 236 NLRB 1188(1978); Raley's Inc., 236 NLRB 971 (1978). The unprece-dented grant of substantial wage increases and improvedbenefits just before the election was violative of Section8(a)(l) of the Act. N.L.R.B. v. Exchange Parts Company,375 U.S. 405 (1964); Broadmoore Lumber Company, 227NLRB 1123, 1131 (1977), enfd. 578 F.2d 238 (9th Cir.1978).3. InterrogationEmployee Jimmie Goodman testified that in April andMay, before the election, Store Manager Zipf and Assis-tant Manager Tabb on several occasions asked Goodmanwhether he "was for the union or for the company."Goodman's reply generally was: "I'm not for either one,I'm for myself." 'o Since neither Tabb nor Zipf testified,Goodman's testimony in this regard is undisputed and iscredited. Since there is no apparent valid reason for Re-spondent's curiosity and, so far as appears, no assurancesagainst reprisals were given, the interrogations clearly vio-lated Section 8(a)(l) of the Act. F M. Broadcasting Corp.,211 NLRB 560, 562 (1974), and cases cited; Knight Electri-cal Displays, Inc., 234 NLRB 975 (1978).Employee Gail Olson testified that the morning after thefirst union meeting Charles Martin asked her how manypeople had attended the meeting. While Martin apparentlydid not press his inquiry after Olson said that a majority ofthe employees had been present, Martin's question was im-proper and violative of the Act if Martin was a supervisoror agent of Respondent. Cagle's Inc., 234 NLRB 1148(1978).Charles Martin's title is "Receiving Manager." He di-rects the work of the stockboys. Uncontradicted evidenceestablishes that he has on occasion at least effectively rec-ommended hiring and firing of employees. He is salariedand considered exempt under the Fair Labor StandardsAct. Additionally, Respondent did not include his name inthe Excelsior list it provided for the election. On the otherhand, it appears that Martin spends most of his workingtime at physical labor. Such labor includes operation of aforklift, a function which only he performs.While the evidence on this question is somewhat sparse,I find, on balance, that Charles Martin was a supervisorand agent of Respondent within the meaning of the Act.10 So far as the record discloses, Goodman did not execute a union au-thorization card or engage in any union activities.Cf. Jays Foods, Inc. v. N.L.R.B., 573 F.2d 438, 444-445 (7thCir. 1978).Ii In reaching this conclusion, I have taken intoconsideration Martin's failure to testify, despite the factthat the complaint and answer clearly put his status in is-sue.It is no defense to the allegations of unlawful interroga-tion that the supervisors put their questions in a friendlymanner. Quemetco, Inc., a subsidiary of RSR Corporation,223 NLRB 470 (1976).4. Impression of.surveillanceAs stated above, employee Olson testified, without con-tradiction, that Charles Martin asked her about a unionmeeting held the previous evening. The question showsknowledge of union matters and thus gives the impressionof surveillance.Similarly, Tabb created the impression of surveillance ofemployee union activities when he said he had heard thatDean Martin was "throwing his weight around" on behalfof the Union. And employee Montgomery credibly testi-fied that during the campaign Store Manager Zipf dis-closed his knowledge that Montgomery was involved inunion activity and the Respondent's disappointment.Dean Martin also testified, without contradiction, thatKay Ruelle stated to a small group of employees that Zipfknew about a scheduled union committee meeting. Re-spondent contends that Ruelle was not a supervisor andtherefore that Respondent is not responsible for her con-duct. Ruelle's title is that of personnel manager. She sharesan office with Assistant Store Manager Tabb. EmployeeSusan Adkins testified that she had been "hired" byRuelle. There was no evidence indicating whether Ruellehad made the decision to hire Adkins or, on the otherhand, had merely transmitted a message from higher man-agement. Respondent adduced no evidence as to Ruelle'slegal status.l2Whether or not Ruelle was actually a "supervisor" with-in the statutory definition, the evidence does clearly indi-cate that, in the minds of the employees, she was closelyidentified with management. Respondent thus is responsi-ble for Ruelle's conduct. Samuel Liefer and Harry, Ostreich-er, a copartnership d/b/a River Manor Health Related Facil-ity, 224 NLRB 227, 235 (1976); American Lumber Sales,Inc., 229 NLRB 414, 418-420 (1977).Accordingly, on all the evidence, I find and concludethat, as alleged, Respondent, through Zipf, Tabb, CharlesMartin, and Ruelle, violated Section 8(a)(1) of the Act byI Respondent's argument in favor of holding Dougherty to be a supervis-or reads: "She is the Department Heat of the Return to Vendor Department: receives a salary not an hour wage ... she is described by employeewitnesses as a 'supervisor' .and 'boss' .: she assigned work ..;told employees when to take their rest period ..Adkins contactedDougherty several times to discuss when to return to work ..." Verysimilar statements could be made concerning Charles Martin. In addition.however. it appears that Martin as salaried and exempt under the FairLabor Standards Act at all relevant times, whereas Dougherty did not attainthat status until April 18 And, unlike Martin, )Dougherty was included inResx)ndent's Excelsior list.'Her name was not included in Respondent's Ekielivior list, but this factmight be attributable to the exclusion of office clerical and/ or confidentialeniplo.yees from the bargaining unit NAUM BROS., INC.317creating the impression that employees' union activitieswere being kept under surveillance."5. ThreatsThere is no dispute that in the employee meetings onApril 15 and May II loele made clear his opposition tohaving the store unionized. He emphasized the alleged"fact" that the Union's presence had caused the failure (orbankruptcy) of the Drayton Plains store when it had beenoperated by Federal.Employee Adkins testified that oele "reminded" theemployees of stores in which there had been layoffs orwhich ceased functioning because unions came in and"made too many demands on the companies." Accordingto Adkins' uncontradicted testimony, loele "did say that hewould not allow a union to come into [the] Drayton Plainsstore." As previously noted, loele did not testify. Neitherdid any of the other management representatives present atthe meetings, including Zipf, Tabb, and Regional ManagerLarry Allan.While it does not appear that loele expressly stated thatRespondent would close down the store if the Union wereto come in, there is little doubt that the gist of his remarkswas that unionization would result in closure and thatunionization would be futile since Respondent in effecthad the last word and would decide by itself what wages,benefits, and working conditions would be granted. Ioele'sstatements at the meetings were apparently calculated toput over the foregoing message while avoiding direct state-ments.Related letters to the employees by Zipf underscoredloele's message. For example, as the Union points out in itsbrief, on May 1l, the date of the second employee meeting,Zipf wrote to each employee saying, inter alia, that union-ization would not necessarily mean wage increases. Hewrote, in part:...The Union doesn't pay you anything, they COL-LECT money from you and use your money to paytheir own officers and organizers.... What comesout of a contract depends entirely on what the compa-ny can afford and agrees on during negotiations withthe Union, not on what the Union promises.In the same letter, after assuring the employees that"lalnyone who does his or her job well" would have noreason to fear a loss of the job, "Union or no Union," Zipfimmediately added: "The ex-employees of Topps, Yankee,Federals, Spartan-Atlantic did not find job security in theirunion contracts when their stores closed and they were per-manently discharged." And in a letter dated May 16, Zipfwarned the employees that "the Union promises are worthjust what they cost the Union to make-very little, butthose promises may cost you a great deal more than youever dreamed they could."Dean Martin testified that:i There also was evidence that Zipf. while in the store, had appeared tophotograph union representative Farmer distributing literature in front ofthe store. Since this conduct was not specifically alleged in the complaintand Respondent duly objected to evidence concerning it. no finding is madein this connection.Mr. Tabb said if the union was to get into Naum's thatthey would close the doors or that no retail operationcould operate or pay the wages that the union wouldwant them to pay without ...closing up or some-thing like that.Employee Olson testified that she heard Charles Martintelling two of the stockboys whom he supervised that "itwould be no good to have a union in here; that eventuallythe store would close." However, on cross-examination sheweakened her testimony, saying that Martin had referredto the "possibility" of store closure if the Union came in.14But the threat was still present. Respondent's argument inthis connection is representative of its failure to presentany substantial defense to the complaint. Respondent says:"Most importantly, the stockboys themselves were notcalled to corroborate Olson's testimony." But "corrobora-tion" of uncontradicted testimony is unnecessary. On theother hand, Respondent conjectures that:Martin could have been legitimately expressing anopinion that it would be no good to have a union inthe store. He probably was referring to business condi-tions when he said "eventually the store would close."But there was no evidence to support Respondent's conjec-ture as to the context of Martin's statement. In the circum-stances of this case, the importance of Martin's statementis not lessened by the fact that he was a relatively minorsupervisor. C & T Manufacturing Company, 233 NLRB1430 (1977).Taken together, and in the context of other unfair laborpractices, the oral and written statements of Respondent'srepresentatives could convey no message other than thatunionization would be futile or would result in closure ofthe Drayton Plains store. At no time did Respondent at-tempt to support this bleak view as a factual prediction"carefully phrased on the basis of objective fact to convey[Respondent's] belief as to demonstrably probable conse-quences beyond his control." N.L.R.B. v. Gissel PackingCo., Inc., 395 U.S. 575, 618 (1969). So far as appears, incommunicating with the employees, loele made no attemptto support his statements that Federal's operation of theDrayton Plains store was shipwrecked by the Union. Mar-athon Le Tourneau Company, etc., 208 NLRB 213 (1974),enfd. 498 F.2d 1400 (5th Cir.).The true message and effect of Respondent's predictionof futile bargaining or store closure must be viewed againstthe background of Respondent's total course of conduct,which, as hereafter found, contained a discriminatory dis-charge, the unlawful promise and grant of increased wagesand benefits, interrogation, and creating the impression ofsurveillance. In such context, it would have been virtuallyimpossible for employees to avoid the conclusion that theywere being threatened with dire consequences if they votedthe Union in. Accordingly, on all the evidence, I find andconclude that, as alleged, Respondent violated Section14 Her testimony was: "A. He was saying that if the union did come intoNaum's that it would be a possibility that the store would be closed and youguys would be without a job. Q. Did he mention that Federal's had closedor anything like that? A. No. I can't remember .. Q. Is it correct to say atthis time you don't recall Mr. Martin's exact words in his conversation withthe two stock people? A. Not the exact conversation. no."NAUM BROS., INC. 317 318DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(1) of the Act by impressing upon the employees thefutility of unionization and/or threatening to close if theemployees chose to be represented by the Union. LittleLake Industries, Inc., 233 NLRB 1049 (1977); C & T Manu-facturing Company. 233 NLRB 1430, 1431 (1977).B. Section 8(a)(3)- Discharge of Dean MartinDean Martin was hired as a major appliance salesmanby Mazola on March 14, 1976, after having previouslybeen interviewed by Zipf, manager of the Drayton Plainsstore. Shortly after being hired, Martin signed a union au-thorization card and accepted membership on the Union'sorganizing committee. He spoke to employees about theUnion in the store.Upon being hired in March, Martin was a "probationaryemployee" for 90 days. However, after an initial 2 weeks ata straight weekly salary of $150 Martin started to receivehis permanent compensation, which was a guarantee of$125 per week against commissions earned, the same com-pensation received by Jimmie Goodman, the other majorappliance salesman at Drayton Plains.Mazola discharged Martin on Friday, April 23. Mazolatestified that in the discharge interview he spoke aboutMartin's failure to file "traffic sheets," his tardiness andfailure to punch timecards, his working less than full timein the final weeks of his employment, and his "completelynegative attitude as to receiving any type of criticism."The credited evidence establishes that Respondent wasaware of Martin's union activities and sympathies. As pre-viously found, around April 7, Assistant Manager Tabbsaid he had heard that Martin was "throwing [his] weightaround for the union." Since Tabb did not testify, Martin'stestimony was uncontradicted. In addition, Kay Ruelle,personnel manager, who also failed to testify, told a groupof employees that Store Manager "Zipf [knew] about the[union] committee meeting" then scheduled for April 14.Even absent such direct evidence of Respondent'sknowledge, I should find such knowledge on the basis ofcircumstantial evidence, principally the timing of the sud-den discharge. It is by now a truism that employer knowl-edge of employees' union activities may be proved by cir-cumstantial as well as by more direct evidence. N.L. R.B. v.Link-Belt Company, 311 U.S. 584, 602 (1941); F. W. Wool-worth Company v. N.L.R.B., 121 F.2d 658, 660 (2d Cir.1941); Syracuse Tank & Manufacturing Company, Inc., 133NLRB 513, 539 (1961). And an express denial of knowl-edge by the employer is not conclusive. See, e.g., ShattuckDenn Mining Corporation (Iron King Branch) v. N.L.R.B.,362 F.2d 466, 470 (9th Cir. 1966); N.L.R.B. v. Edward P.Tepper, d/b/a Shoenherg Farms, 297 F.2d 280, 284 (0thCir. 1961). The question of Respondent's knowledge mustbe determined from all the surrounding circumstances.A. J. Krajewski Manufacturing Company, Inc., v. N.L.R.B.,413 F.2d 673, 676 (Ist Cir. 1969); Sterling Aluminum Co.. aDivision of Federal-Mogul v. N.L.R.B., 391 F.2d 713, 722(8th Cir. 1968); N.L.R.B. v. Melrose Processing Co., 351F.2d 693, 698 (8th Cir. 1965).The timing of an unheralded discharge is itself sufficientto raise a presumption of knowledge N.L.R.B. v. Montgom-ery Ward & Co., Inc., 242 F.2d 497, 502 (2d Cir. 1957), cert.denied 355 U.S. 829; N.L.R.B. v. Mid State Sportswear,Inc., 412 F.2d 537, 539 (5th Cir. 1969); N.L.R.B. v. Tennes-see Packers, Inc., Frosty Morn Division, 390 F.2d 782, 784(6th Cir. 1968).As to the traffic sheets, the evidence establishes that,while traffic sheets had been used on occasions in the past,they were not being used when Martin was hired. On April1, Fletcher Brothers, regional sales manager, issued a mem-orandum requiring that copies of traffic sheets be forward-ed to the regional office in Mt. Clemens, Michigan, on adaily basis. The memorandum stated that failure to complycould result in termination. The traffic sheets called for thelisting of customers' names, addresses, and telephone num-bers, the merchandise desired, and the reason for eachcustomer's failure to make a purchase. Martin concededthat on some occasions he had failed to execute trafficsheets. This occurred when there were no qualified custom-ers to report. He further testified that many customers werereluctant to provide the information requested, and Good-man, the other salesman, testified that trying to get thenecessary information was often embarrassing. Goodmanalso frequently failed to submit traffic sheets. While Mazo-la indicated that Martin failed to file traffic sheets moreoften than Goodman, he provided no specifics and failedto produce the traffic sheets of the two men or any othercompany records which might reflect Martin's inferiorconduct on this score.'5Mazola eventually disclosed thathe had destroyed the relevant traffic sheets some monthsago, but after the present complaint had been issued. Ma-zola also conceded that after Martin was fired traffic sheetswere sent in only about half the time until September,when they were essentially abandoned because of theChristmas selling season. In view of all the circumstances, Ifind totally incredible Mazola's testimony that he was un-aware of the present proceeding when he destroyed thetraffic sheets. Obviously, the possible unionization of onestore of Respondent's hitherto nonunion chain would be ofimmediate interest to all high ranking officials, particularlythose working within the same region.As to Mazola's second claimed reason for dischargingMartin, namely tardiness and failure to punch his timecardregularly, the evidence establishes that employees frequent-ly failed to punch timecards without any disciplinary con-sequences. Mazola did not expatiate on the alleged "tardi-ness"; there is no evidence clearly showing tardiness; andMazola conceded that in the exit interview he had notmentioned Martin's poor attendance. In this connection itshould be noted that Goodman and Martin made out theirschedules together, with Goodman, as the senior employee.having major responsibility. The schedules were so ar-ranged that at least one of the two salesmen would be pres-ent during all times the store was open; namely, 10 a.m. to9 p.m. Mondays through Saturdays and 10 a.m.'6to 5 p.m.on Sundays. There is no evidence that the major appliancedepartment had been left unattended at any time.Mazola testified that in his preemployment interviewMartin was told that he would be expected to work anIn its brief, the Union states that the traffic sheets had been subpenaed.It is not clear whether the store opened at 10 a.nm. or at noon on Sun-days. he two major appliance salesmen alternated on Sunday work. NAUM BROS., INC.319average of 42 hours a week. However, this testimony wasuncorroborated, and Respondent's personnel manual pro-vides for a regular workweek of 36 hours.17In its brief Respondent states that "Goodman had alsocalled Mazola to complain about Martin's tardiness whichwas causing him extra work." However, Mazola's testi-mony does not fully support this contention. Mazola actu-ally testified that Goodman complained "that he was notgetting any help from any of the people, including Martin."Goodman's primary concern was that the stockroom em-ployees were not helping him get merchandise to the cus-tomer adequately. To remedy the matter, Mazola spoke toZipf "about the inadequacy of the system in which we gotmajor appliances to customers." In testifying, Goodmancorroborated Mazola's testimony concerning complaintsabout the delivery system but expressly disclaimed any rec-ollection of baving complained about Martin's alleged"short work schedule."In order to establish Martin's alleged short hours, Re-spondent introduced his timecards for the duration of hisemployment. However, the timecards are not entirely reli-able, since Martin frequently failed to punch the clock, andthe cards themselves contain some obvious errors. So far asappears, Martin was not reprimanded for his allegedly de-clining hours of work. It is also significant that Respondentdid not offer Goodman's timecards in evidence to refutethe General Counsel's claim of disparate treatment of thetwo major appliance salesmen.Mazola also complained of Martin's "negative" attitude,evidenced by his alleged refusal to gracefully accept con-structive criticism. Mazola's testimony in this connectionwas unpersuasive. He spoke of a prescribed 5-point salestechnique but failed to specify the manner in which Martindeparted therefrom or how any departures were harmful.Nor did Respondent attempt to establish Goodman'sadherence to the alleged technique.At the hearing, Mazola placed some emphasis onMartin's alleged poor salesmanship, as evidenced by hisfailure at any time to earn more in commissions than hisguaranteed $125 per week. However, Goodman testified,without contradiction, that he had not exceeded his guar-anteed $125 per week at any time other than during theChristmas shopping period. Martin, of course, was not em-ployed by Respondent during that season. Mazola main-tained that Martin sold many low-profit advertised items,whereas Goodman concentrated on regularly priced, high-er profit merchandise. However, here, as in most phases ofthe case, Respondent adduced no supporting documentaryevidence. Presumably Respondent had, or could readilycompile, a comparison of the two men's sales records. Ad-ditionally, the evidence establishes that Goodman hadbeen given a considerably longer trial period than Martinhad in order to learn the business. Indeed, Martin testified,without contradiction, that as late as April 7 Tabb told himthat Mazola was pleased with Martin's work "and the re-cent improvement in sales" in the major appliance depart-17"Regular employee" is defined as follows: "One employed to work aregular schedule on a year round basis ..with the Company's intent toprovide active employment for thirty-six (36) hours or more per week." Forsalaried employees, overtime is computed on the basis of 40 hours per week.ment. Tabb also said that Martin "had a great future withNaum's" and that Tabb would speak with Mazola aboutthe possibility of Martin's moving "up into management inthe Appliance field."Here, as in all other aspects of the case, Respondent hasfailed to adduce any documentary evidence of Mazola'scontention.After the conclusion of both direct and cross-examina-tion, in answer to my questions, Mazola for the first timetestified that relatively early in his employment Martin hadmade an error which caused Respondent some inconve-nience and expense. The time of this revelation clearly es-tablishes that the error played no part in Martin's dis-charge. On the contrary, Mazola's belated reference to thematter strengthens the inference that he was looking forpossible rationalizations for a discriminatorily motivateddischarge. See, N.L.R.B. v. Teknor-Apex Company, 468F.2d 692 (Ist Cir. 1972); Daniel Construction Company, etc.,229 NLRB 93 (1977).It is also significant that Mazola discharged Martin with-out prior discussion with or notice to Zipf, the store man-ager. This conduct is particularly notewvorthy in view ofMazola's testimony that he had made no arrangements fora replacement and expected that Zipf and/or Tabb wouldhave to fill in as salesmen of major appliances. It wouldappear only reasonable that if Martin's discharge had beenbased on business considerations the store manager andassistant manager would have been consulted as to the fea-sibility of their taking on new duties. This consideration isreinforced by Mazola's testimony that Goodman was al-ready complaining of overwork.A note is in order concerning Respondent's contentionthat its failure to fire the union ringleaders (notably IdaLane) disproves any discriminatory motivation in Martin'sdischarge. It is well established that discharges need not bemade on a wholesale basis in order to violate the Act.N.L.R.B. v. W. C. Nabors Company, 196 F.2d 276 (5th Cir.1952), cert. denied 344 U.S. 865; N.L.R.B. v. Puerto RicoTelephone Compan,. 357 F.2d 919 (Ist Cir. 1966); NachmanCorp. v. N.L.R.B., 337 F.2d 421, 424 (7th Cir. 1964). Thedischarge of a single union sympathizer during an organiz-ing campaign can easily put over the employer's message tothe other employees.It may be that Martin was chosen as a warning to otheremployees because of a belief that his probationary statusmade him more vulnerable and left Respondent with lesschance of being found in violation of Section 8(a)3). But itis clear that so-called "probationary" employees are fullyentitled to the protection of Section 7 of the Act. Georgia-Pacific Corporation, 204 NLRB 47, 56 (1973).Mazola's testimony contained several significant incon-sistencies. For example, he initially testified that he tele-phoned the Drayton Plains store a day or two in advanceto insure that on the morning of Friday, April 23, bothMartin and Goodman would be present so that Mazola"could talk to both of them and continue the training pro-gram." There was no corroboration of this testimony.When Mazola arrived at the store on Friday morning,Goodman was present but Martin was not, in line with theusual practice of having one man arrive for the morningopening at 10 a.m., the other arriving at I p.m. and remain-NAUM BROS., INC. 319 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDing through the 9 p.m. closing. Although he initiallyclaimed that Martin was scheduled to work that morning,Mazola eventually, in effect, conceded that he had read thewrong schedule. Martin was summoned to the store fromhis home. When he arrived, around noontime, he was sum-marily discharged, with Mazola making no overtures to-ward conducting the "training" for which he originally saidhe had gone to the store. At a later point, Mazola testifiedthat he had visited the Drayton Plains store "that morningto discharge Mr. Martin." Still later Mazola reverted to hiscontention that he had gone to the store to "train" bothsalesmen.Similarly, Mazola first testified that in the discharge in-terview he spoke to Martin about his alleged short workinghours, among other things. However, Mazola also testifiedthat in the exit interview he had merely "told Martin [thatRespondent] would not be able to use him in the positionhe filled at the present time" and that Mazola "could seeno future in his continuing service." Mazola then testifiedthat at that time he "didn't say anything else" and evenlater testified specifically that he believed he had not men-tioned Martin's attendance in the separation interview.The timing and abruptness of the discharge constitute aprima facie showing of a causal relationship between thegrievance and the assignment. Thereupon "a very definiteburden [was] imposed on the employer to prove existenceof a reason, not within the Act's provisions" for the assign-ment. N.L.R.B. v. Okla-lnn d/b/a Holiday Inn of Henryetta,488 F.2d 498, 507 (10th Cir. 1973); N.L.R.B. v. StandardContainer Co., 428 F.2d 793, 794 (5th Cir. 1970). Respon-dent has presented no substantial credible evidence war-ranting a finding that Martin was discharged for cause. Inthe absence of any such evidence, it is found that, as al-leged in the complaint, Martin was discharged for the pur-pose of discouraging unionization of Respondent's Dray-ton Plains employees.C. Section 8(a)(5)The Union filed a representation petition on March 30.It was stipulated at the trial that in the period March 30through April 10 there were 39 employees in the appropri-ate bargaining unit. In addition, there was one employee,Penny Dougherty, who Respondent maintains was a super-visor, contrary to the General Counsel's and the Union'sposition. In addition, there were three employees (MarvinDale Cooper, Marvin Joseph Mero, and Diane Tersigni)whose last day of employment with Respondent wasMarch 30. The parties appear to be in agreement that thethree employees whose last day of employment was March30 should not be included in the unit in determining major-ity status.IsAdditionally, the Excelsior list did not includethe name of Dean Martin, the alleged discriminatee in thiscase. Manifestly, since it has been found that Marvin wasunlawfully discharged, his name should be added to the listof unit employees. Under these circumstances, and on theassumption, arguendo, that Dougherty was a supervisor, asRespondent maintains, the record shows that by March 30,Is Two of the three had executed union authorization cards.24 1' employees in a unit of 40 20 had executed union au-thorization cards. Ida C. Lane 21 and Steve Lane signedcards on April 5 and Jeffrey D. Metheny on April 6. Thus,by April 6, the Union had authorizations from 27 employ-ees in a unit of 40, a clear majority.Respondent attacks the showing of majority status onthe grounds that all but eight of the cards were authenticat-ed only by testimony of Mr. Richard Bowen, presented bythe General Counsel as a handwriting expert. Mr. Bowen'squalifications were fully established by his uncontradictedtestimony concerning his career for the past 47 years, ofwhich some 41 or 42 have been spent as a handwritingexpert, first with the Detroit Police Department fromaround 1936 to 1953 and thereafter on an independent full-time basis in civil cases, including Board proceedings.22Inobjecting to Bowen's testimony as an expert, Respondent'scounsel took the untenable position that nobody otherthan an FBI agent could be considered a qualified hand-writing expert.It is established Board law that signatures on authoriza-tion cards may be duly authenticated by handwriting ex-perts. Aero Corporation, 149 NLRB 1283, 1287 88 and fn.I (1964), enfd. sub nom. International Union, United A uto-mobile, Aerospace and Agricultural Implement Workers ofAmerica, AFL-CIO v. N.L.R.B., 363 F.2d 702 (D.C. Cir.1966); Snyder Tank Corporation, 177 NLRB 724, 740(1969), enfd. 428 F.2d 1348 (2d Cir. 1970), cert. denied 401U.S. 1021. And, contrary to Respondent's contention, suchauthentication has been accepted where, as here, it appearsthat the signatures on the authorization cards were com-pared only to W-4 forms in the employer's records. Triggs-Miner Corporation, 180 NLRB 206, 211 (1969). As theUnion argues, that ruling should be deemed afortiori appli-cable in the present case, where Respondent apparentlyrefused to make available employment applications for useby Bowen in his comparisons.23That Bowen was unable toauthenticate two of the cards submitted to him certainlydoes not cast any doubt on the cards he did authenticate.The cards are entirely unambiguous, reading: "I ...19 Including Martin's card but excluding those of Dougherty. Mero. andTersigni.Adding Martin to and removing Dougherty from the agreed list.21 The lateness of Ida C. Lane's card is interesting, in view of the fact thatshe appears to have been the employee most active in the Union's cam-palin.Cf. Triggs-Miner Corporation. 180 NLRB 206 211 (1969). referring toRichard Bowen, "whose qualifications as a handwriting expert are shown bythe record and were conceded by the Respondent."23 In its brief Respondent states that "it is common knowledge that man)times secretaries or office clericals actually fill out the W4 forms whenpreparing personnel jackets for new employees." The Board has met suchargument as follows(Aero Corporation, 149 NLRB 1283, 1287 (1964) ) "Boththe source of the handwriting specimens and the nature of the documentsinvolved are strong evidence of the genuineness of the handwriting thereon.Thus, in every case the handwriting sample included [a] Form W4. Theemployee himself is required by statute to sign this certificate. If Respon-dent wishes to attack the genuineness of the signatures on these forms, itcould have come forward with some evidence indicating that they were notgenuine. Respondent has not done this."24 One could not be erified because it as unsigned. the employee'sname appearing only in printed form. As to the other, although Bowen atone point testified that the named employee had not signed the W4 form,the tenor of his testimony was simply that the authorization card and theW-4 form had not been signed by the same person. The name of the em-ployee involved had been added to the Excelsior list on the day of theelection.-HA NAUM BROS., INC.321have voluntarily designated [the Union] as my bargainingagent in all matters pertaining to wages, hours, and otherconditions of employment." Respondent adduced no evi-dence which would suggest that they were obtained by mis-representation or were otherwise open to any doubt as totheir validity.Thus, on all the evidence, it is found that the Unionrepresented a majority of the employees in an appropriatebargaining unit on March 30, when it demanded recogni-tion and filed a representation petition.The Union's demand for recognition did not in itselfobligate Respondent to commence bargaining. So long asRespondent did not engage in unfair labor practices de-signed to undermine employee support of the Union, it wasentitled to have the question of representation decided by aBoard-conducted election. However, by committing suchunfair labor practices, Respondent forfeited its right to anelection and came into violation of Section 8(a)(5) of theAct. The evidence establishes that early in April, veryshortly after the Union's demand, Respondent posted the"No Solicitation" notices which have been found violativeof the Act. Numerous additional unfair labor practices en-sued. Accordingly, it is concluded that Respondent vio-lated Section 8(a)(5) and (1) of the Act by refusing to rec-ognize the Union as the exclusive representative ofDrayton Plains employees. Trading Port, Inc., 219 NLRB298, 301 (1975).Since Respondent was legally bound to recognize theUnion at least early in May, it was not free to makechanges in the terms and conditions of employment with-out consultation with the Union. Accordingly, Respondentviolated Section 8(a)(5) and (I) of the Act when it an-nounced and instituted changes in benefits and a generalwage increase in May.25Although these changes were notspecifically alleged as violative of Section 8(a)(5), they werealleged as violative of Section 8(a)(1) and were fully litigat-ed. That the admitted increases were violative of Section8(a)(5) follows as a matter of law from the finding thatRespondent was legally obligated to recognize the Union.Trading Port, Inc., supra at 314-315.CONCLUSIONS OF LAWI. Naum Bros., Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Retail and Department Store Employees, Amalga-mated Clothing and Textile Workers Union, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act.3. Respondent has violated Section 8(a)(l) of the Actby: (a) interrogating employees about their union activitiesand desires; (b) creating the impression that its employees'union activities are being kept under surveillance; (c) soli-citing employees' complaints and grievances and expresslyor impliedly promising to provide remedies; (d) indicatingto employees that unionization would be futile and might2 Other individual wage increases granted appear to have followed anestablished pattern and thus are not found violative of the Act.lead to closure of Respondent's store in Drayton Plains,Michigan; (e) promising and granting improved employeebenefits and wage increases to discourage adherence to theUnion; and (f) promulgating and maintaining an unlawfulprohibition of solicitation.4. Respondent has violated Section 8(a)(3) and () of theAct by discharging Dean A. Martin on April 23, 1977, andthereafter failing and refusing to reinstate him in order todiscourage union activities.5. All full-time and regular part-time selling and non-selling employees employed by Naum Bros., Inc., at its5000 Dixie Highway, Drayton Plains, Michigan, store, butexcluding all office clerical employees, professional em-ployees, guards and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.6. Since March 30, 1977, the Union has been the exclu-sive collective-bargaining representative of the Respon-dent's employees in the unit herein found appropriate with-in the meaning of Section 9(a) of the Act.7. Respondent has violated Section 8(a)(5) and (1) of theAct by: (a) refusing to bargain with the Union as the col-lective-bargaining representative of the Respondent's em-ployees in an appropriate unit on and after March 30,1977; (b) unilaterally announcing and then granting im-proved employee benefits and general wage increases toemployees in the appropriate unit in April and May 1977.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has committed and iscommitting unfair labor practices, I shall recommend thatit be ordered to cease and desist therefrom and to takecertain affirmative action, as is customary in such cases.Since Respondent's unfair labor practices go to the heart ofthe Act, I shall recommend a broad cease and desist order.And, having found that Dean A. Martin was discharged inviolation of Section 8(a)(3) and (1) of the Act, I shall rec-ommend that Respondent be ordered to offer Martin rein-statement to his former job or, if such job no longer exists,to a substantially equivalent job, without prejudice to hisseniority and other rights and privileges, and to make himwhole for any loss of earnings he may have suffered byreason of the discrimination against him by paying to hima sum of money equal to that which he normally wouldhave earned absent the discrimination, less net earningsduring such period, with interest thereon, to be computedin the manner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).26There can be little question on the present record thatRespondent's unfair labor practices have been so pervasiveand egregious that they have undermined the Union's posi-tion, and their effects are and will be so lasting as to renderit most unlikely that a fair election can be held, and thatthe employees' wishes as reflected in their authorization2' See, generally. Isis Plumbing & Heating Co. 138 NLRB 716 (1962).NAUM BROS., INC. 321 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards are a more reliable indication of their true wishes.Among the unfair labor practices committed were thepromise and grant of substantial wage increases and im-proved benefits to virtually all of the members of the bar-gaining unit. The Board has held that such conduct byitself is sufficient to render it unlikely that a free electioncould be held. See, e.g., C & G Electric, Inc., 180 NLRB 427(1969):...where, as here, the Employer grants substantialwage increases to a high percentage of his employeesin violation of Section 8(a)(l) the employees are notlikely to miss the inference that "the source of benefitsnow conferred is also the source from which futurebenefits must flow and which may dry up if it is notobliged." N.L.R.B. v. Exchange Parts, 375 U.S. 405.We find that this unlawful conduct was of such a na-ture as to have a lingering effect and the use of tradi-tional remedies was unlikely to insure a fair or freererun election. Thus, even in the absence of the unlaw-ful interrogation we would conclude that the viola-tions of Section 8(a)(l) require the bargaining orderissued herein ....Finally, we are persuaded that the unambiguouscards validly executed by a majority of employees inthe unit represent a more reliable measure of employ-ee desire on the issue of representation in this case,and that the policies of the Act will be effectuated bythe imposition of a bargaining order.See also, e.g., Bookland, Inc., 221 NLRB 35 (1975); LangFeed Company, Incorporated, 227 NLRB 1588, 1591 (1977);Idaho Candy Company, 218 NLRB 352 (1975); Viele &Sons, Inc., 227 NLRB 1940, 1949 (1977); Teledyne DentalProducts Corp., 210 NI.RB 435 (1974), quoted in DocesSixth Ave. Inc., 225 NLRB 806, fn. 1 (1976).Similarly, it has been found that in general communica-tions with all the unit employees, as well as with individualemployees, Respondent has strongly, if somewhat subtly,threatened to close the Drayton Plains store in the event ofunionization. The Board has recently repeated its long-standing view that "such threats [are] one of the most fla-grant means by which an employer may interfere with theexercise of employee rights under Section 7 of the Act." C& T Manufacturing Compan, 233 NLRB 1430. See alsoN.L.R.B. v. Gissel Packing Co., 395 U.S. at 589.Additionally, the discriminatory discharge of Dean A.Martin during the crucial preelection ca:npaign strikes atthe heart of the Act and serves as an eloquent warning tothe employees of the potential high cost of supporting theUnion.The overall combination of Respondent's unfair laborpractices thus is more than an adequate basis for settingaside the results of the election and clearly requires theissuance of a bargaining order, which I should recommendeven in the absence of a proven violation of Section 8(a)(5).Medley Distilling Co., 187 NLRB at 84-85.It appears that in situations like the present one theBoard dates the bargaining order from the time the em-ployer first embarked on his course of unlawful conductdesigned to undermine the Union's position. In the presentcase, the first unfair labor practice committed was the post-ing of the invalid no-solicitation rule at a time not specifi-cally identified early in April. Under these circumstances,and for the sake of precision, it appears advisable to datethe bargaining obligation from March 30, 1977, when theUnion demanded recognition. Because of the lapse of timesince the Union's demand, it will be recommended thatRespondent's duty to bargain continue for a reasonabletime-at least 1 year from the date on which Respondentcommences compliance herewith. Cf. Glomac Plastics, Inc.,234 NLRB 1309 (1978).Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and in accordance withSection 10(c) of the Act, I hereby issue the following rec-ommended:ORDER 27The Respondent, Naum Bros., Inc., Drayton Plains,Michigan, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Coercively interrogating any employees concerningtheir union activities and sympathies or the union activitiesand sympathies of any other employees.(b) Taking any action which would create the impres-sion that employees' union activities are being subjected tosurveillance.(c) Soliciting employee grievances and complaints andpromising, either expressly or impliedly, to take remedialaction.(d) Threatening any employees with closure of its Dray-ton Plains, Michigan, store if the employees choose to berepresented by a union.(e) Promising and/or granting any improvements inbenefits and/or wage increases to discourage employeeadherence to Retail and Department Store Employees,Amalgamated Clothing and Textile Workers Union, AFL-CIO (provided that Respondent is not required to discon-tinue any such benefits and wage increases it may havegranted, unless the aforesaid Union shall so request).(f) Promulgating or maintaining any rule which preventsemployees from soliciting on behalf of the Union in non-selling areas of Respondent's premises during the employ-ees' nonworking time or which imposes any greater re-striction on employees' slicitation on behalf of the Unionthan is imposed on solicitation for any other purpose.(g) Refusing to bargain collectively with the aforesaidUnion as the exclusive bargaining representative of its em-ployees in the appropriate bargaining unit at its store inDrayton Plains, Michigan.(h) Discharging or otherwise discriminating against itsemployees because of their union activities or sympathies.(i) In any other manner interfering with, restraining, orIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National l.ahor Relations Board. the findings,conclusionis, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, he adopted b, the Board and becomeits findings, conclusions. and Order, and all objections thereto shall hedeemed waived for all purposes. NAUM BROS., INC.323coercing its employees in the exercise of rights guaranteedto them under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Dean A. Martin immediate and full reinstate-ment to his former position at Respondent's store in Dray-ton Plains, Michigan or, if such position no longer exists, toa substantially equivalent job, without prejudice to his se-niority or other rights and privileges, and make him wholefor any loss of earnings in the manner set forth in thesection herein entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or any of its agents all records necessary to analyzethe amount of backpay due Dean A. Martin under theterms hereof.(c) Upon request, recognize and bargain with the above-named Union as the exclusive representative of all the em-ployees in the bargaining unit described herein, and if anunderstanding is reached, upon request embody such un-derstanding in a signed agreement.(d) Post at its store in Drayton Plains, Michigan, copiesof the attached notice marked "Appendix." 28 Copies ofsaid notices on forms provided by the Regional Directorfor Region 7, after being duly signed by an authorized rep-resentative of Respondent, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places.including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 7. in writ-ing, within 20 days of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER RECOMMENDED that the election held pur-suant to Case 7-RC 14237 be set aside and the petition forelection in said case be dismissed.2R In the event that this Order is enforced hb a judgent of a UniledStates Court of Appeals. the words in the notice reading "Posted h Orderof the National Labor Relations Board" shall read "Posled Pursuant to aJudgment of the tinted States ( ourt of Appeals Enforcing an Order of theNational Labor Relations Board